 464DECISIONSOF NATIONALLABORRELATIONS BOARDDavis Sales Co. and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,Local Union No. 452.Case 27-CA-3332February 18, 1972DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND KENNEDYPursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended,the Na-tionalLaborRelations Board has delegated its au-thority inthis proceeding to a three-member panel.Upon the entirerecord in this proceeding,the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTUpona chargefiled on August 23, 1971, by Interna-tionalBrotherhood of Teamsters, Chauffeurs, Ware-housemenand Helpers of America, Local Union No.452, hereincalledthe Union, and duly served on DavisSalesCo., herein called the Respondent, the GeneralCounsel of the National LaborRelationsBoard, by theRegionalDirector forRegion27, issued a complaint onSepte nW 14, 1971,which was amendedon September17, 1971, againstRespondent,alleging thatRespond-ent had engaged in and was engagingin unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and(1) and Section 2(6) and (7) of theNational LaborRelationsAct, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint allegesin substance that on June 17, 1971, fol-lowing a Boardelection in Case 27-RC-3871 the Un-ionwasdulycertifiedastheexclusivecollective-bargainingrepresentative of Respondent'semployees in the unit found appropriate;' and that,commencingon or about August 6, 1971, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusivebargainingrepresentative, al-though the Union has requested and is requesting it todo so. On September 21, 1971, Respondent filed itsanswer to the complaint admitting in part, and denyingin part, the allegations in the complaint.On November 12, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 19,1971, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to the Notice To Show Cause.'Official notice istaken of the record in the representationproceeding,Case 27-RC-3871, as the term "record" is definedin Secs 102 68 and102.69(1) of theBoard's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd 388 F 2d 683 (C A 4,1968);Golden Age BeverageCo,167 NLRB 151;Intertype Co. v Penello,269 F.Supp573 (D C. Va., 1967),Follett Corp,164 NLRB 378, enfd 397F.2d 91 (C.A 7, 1968), Sec. 9(d) of the NLRB195 NLRB No. 85In its answer to the amended complaint the Re-spondent denies the appropriateness of the unit and theUnion's status as the exclusive bargaining representa-tive of the employees in the unit. The Respondent alsoquestions the validity of the certification of the Unionon grounds that the Regional Director refused to con-duct a hearing on the Respondent's objections to theelection in the representation proceeding, thereby de-nying it an opportunity to litigate fully the alleged sub-stantial issues raised. In his Motion for Summary Judg-ment, counsel for the General Counsel contends thatthe issues raised by the Respondent were fully litigatedduring the representation proceeding, or could havebeen.As the response to the Notice To Show Causeonly reiterates Respondent's request for a hearing, weagree with counsel for the General Counsel.On March 18, 1971, upon a petition filed by theUnion, the Regional Director issued a Decision andDirection of Election in Case 27-RC-3771 directing arepresentation election in the appropriate unit asfound. The Respondent did not seek Board review ofthis decision.On April 14, 1971, the Union received a majority ofthe ballots in the election held as directed. The Re-spondent then filed Objections to Conduct Affectingthe Results of the Election, moving that the election beset aside because of campaigning unknown to the Re-spondent by Kathleen Mikelson, an alleged supervisor;the presence of an alleged Union agent in the pollingarea; the conducting of meetings with employees by thealleged agent within 24 hours of polling; and the prom-isingby alleged Unionagentsof decreased dues foremployees voting for the Union and threatening of in-creased dues for those voting against the Union. OnJune 17, 1971, after investigating the Respondent's ob-jections and supporting affidavits, the Regional Direc-tor issued a Supplemental Decision on Objections andCertification of Representative in which he overruledtheRespondent's objections, finding in accordancewith his earlier ruling in the Decision and Direction ofElection that Kathleen Mikelson did not have super-visory status, and further finding no other evidence ofa union agency relationship in Kathleen Mikelson orthe other alleged agents. Accordingly, he certified theUnion as the exclusive bargaining representative. DAVIS SALES CO.The Respondent then filed a request for review withthe Board,alleging asgrounds for review the failure ofthe Regional Director to order a hearing to resolvesubstantial factual issues raised by the objections andthe erroneous certification of the Union which prejudi-cially affected the rights of the Respondent. On July 27,1971, the Board denied the Respondent's request forreview asraising nosubstantialissues warranting re-view.It is well settled that in the absence of newly discov-ered or previouslyunavailableevidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have beenlitigatedin the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does itallege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.'We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a corporation organized under andexisting by virtue of the laws of the State of Colorado,is engaged in the sale and distribution of wholesalephonograph recordsand maintainsits principal officeand place of business at 4555 Kingston, Denver,Colorado. In the course and conduct ofitsbusinessoperations, the Respondent annually purchases and re-ceives goods and materials valued in excess of $50,000from outside the State of Colorado.'SeePittsburgh PlateGlassCo v NLRB,313 U S 146,162 (1941),Rules and Regulations of the Board, Secs102 67(f) and 102 69(c)'In its answer the Respondent also denies the Union's request to bargainand its own refusal Attached to the Motion for Summary Judgment areAppendix G, a letter ofJuly 30,1971, from the Union's representative toMr William Davis,president of the Respondent, requesting to meet for thepurpose of negotiating a contract,and Appendix H, a letter of August 6,1971, on behalfofMrWilliam Davis to the Union's representative inresponse to his letterof July 20, 1971,declining to bargain with the UnionSince the Respondent does not seek to deny those letters in its response, thetruth of the factual allegations in the complaint concerning the request andrefusal to bargain stands admitted by the uncontroverted factual avermentsin the General Counsel's Motion for Summary JudgmentCarl SimpsonBuick,Inc,161 NLRB1389 (1966)465We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion No. 452 is a labor organization within the mean-ing of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:Allwarehouse employees employed by DavisSales Co., 4555 Kingston, Denver, Colorado, butexcluding all office clerical employees, salesmen,driver-salesmen, guards, professional employees,and supervisors as defined in the Act.2.The certificationOn April 14, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 27 designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton June 17, 1971, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or aboutJuly 30,1971, and at alltimes thereafter,the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutAugust 6,1971, and continuing at all times thereafterto date,the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceAugust 6,1971, and at all times thereafter,refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit, 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that, bysuch refusal,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engagingin unfair labor practices withinthe meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gaincollectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signedagreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognizedbargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Davis Sales Co. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion No. 452, is a labor organization within themeaning of Section 2(5) of the Act.3.All warehouse employees employed by Respond-ent at its 4555 Kingston, Denver, Colorado, plant, butexcluding office clerical employees,salesmen,driver-salesmen,and all guards, professional employees, andsupervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.4. Since June 17, 1971, the above-named labor organ-ization has been and now is the certifiedand exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collectivebargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about August 6, 1971, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusivebargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engagedin and isengagingin unfair labor practices within themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced,and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to themin Section7 of the Act, and therebyhas engagedin andis engag-ing in unfair labor practices within themeaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Davis Sales Co.,its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 452, as the exclusive bar-gaining representative of its employees in the followingappropriate unit:All warehouse employees employed by Respond-ent at its 4555 Kingston, Denver, Colorado, plant,but excluding office clerical employees,salesmen,driver-salesmen, and all guards, professional em-ployees, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understandingin a signed agree-ment. DAVIS SALES CO467(b) Post at its 4555 Kingston, Denver, Colorado,location copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 27, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.'In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in thenotice reading"Posted by Order of theNational LaborRelations Board" shallbe changed to read "Posted pursuantto a Judgment of the United States Court of Appealsenforcingan Order ofthe National Labor Relations Board "the employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All warehouse employees employed by DavisSalesCo. at its 4555 Kingston, Denver,Colorado, plant, but excluding office clericalemployees,salesmen,driver-salesmen, and allguards, professional employees, and super-visors as defined in the Act.DAVIS SALES CO(Employer)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 452, as the exclusive representative ofDatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 260, New Custom House, 721 19thStreet,Denver, Colorado 80202, Telephone 303-837-3551.